IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00125-CV

SANDERSON FARMS, INC. (PROCESSING DIVISION),
                                    Appellant
v.

GERALD W. WATSON,
                                                             Appellee


                           From the 414th District Court
                             McLennan County, Texas
                            Trial Court No. 2010-3000-5


                           MEMORANDUM OPINION


       Appellant Sanderson Farms, Incorporated (Processing Division) appealed the

trial court's judgment rendered against Sanderson Farms. It now files a motion to

dismiss its appeal, citing that all disputed issues between the parties have been resolved

and settled.

       The motion is granted, and this appeal is dismissed. See TEX. R. APP. P. 42.1(a).



                                          TOM GRAY
                                          Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Appeal dismissed
Opinion delivered and filed December 10, 2015
[CV06]




Sanderson Farms, Inc. v. Watson                 Page 2